


Exhibit 10.33

 

GRAPHIC [g18512lwi001.jpg]

 

OVASCIENCE, INC.

 

Nonstatutory Stock Option Agreement

 

1.                                      Grant of Option.

 

This agreement evidences the grant by OvaScience, Inc., a Delaware corporation
(the “Company”), on December 9, 2014 (the “Grant Date”) to David Harding, an
employee, consultant and/or director of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein, a total
of 343,000 shares (the “Shares”) of common stock, $0.001 par value per share, of
the Company (“Common Stock”) at $32.36 per Share as an inducement material to
the Participant’s entering into employment as Chief Commercial Officer of the
Company (pursuant to Rule 5635(c)(4) of the Nasdaq Listed Company Manual), on
December 9, 2014, in accordance with the terms of a letter agreement with the
Company dated December 8, 2014 (the “Employment Agreement”).  Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on December 8,
2024 (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option (“Incentive Stock Option”) as defined in Section 422 of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”).  Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.

 

2.                                      Vesting Schedule.

 

This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Vesting Commencement Date and as to an
additional 6.25% of the original number of Shares at the end of each successive
three-month period following the first anniversary of the Vesting Commencement
Date until the fourth anniversary of the Vesting Commencement Date.  For
purposes of this Agreement, “Vesting Commencement Date” shall mean December 8,
2014.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under paragraph 3 hereof.

 

Notwithstanding the foregoing,  if within one (1) year of the date of a Change
in Control Event (as defined in the Employment Agreement) the Participant’s
employment as the full-time Chief Commercial Officer of the Company is
terminated by the Company (or any successor) without Cause (as defined in the
Employment Agreement), or the Participant terminates his position as full-time
Chief Commercial Officer of the Company for Good Reason (as defined in the
Employment Agreement), then 100% of the unvested portion of this option shall
vest as of the date of such termination

 

--------------------------------------------------------------------------------


 

3.                                      Exercise of Option.

 

(a)         Form of Exercise.  Each election to exercise this option shall be
accompanied by a completed Notice of Stock Option Exercise in the form attached
hereto as Exhibit A, signed by the Participant, and received by the Company at
its principal office, accompanied by this agreement, and payment in full in
accordance with paragraph (b) below.  The Participant may purchase less than the
number of Shares covered hereby, provided that no partial exercise of this
option may be for any fractional share.

 

(b)         Payment Upon Exercise.  Common Stock purchased upon the exercise of
this option shall be paid for as follows:

 

(1)                                 in cash or by check, payable to the order of
the Company;

 

(2)                                 by (i) delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

 

(3)                                 to the extent approved by the Board of
Directors of the Company (the “Board”), in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their fair market value per share (as defined below)
(“Fair Market Value”), provided (i) such method of payment is then permitted
under applicable law, (ii) such Common Stock, if acquired directly from the
Company, was owned by the Participant for such minimum period of time, if any,
as may be established by the Board in its discretion and (iii) such Common Stock
is not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements;

 

(4)                                 to the extent approved by the Board in its
sole discretion, by delivery of a notice of “net exercise” to the Company, as a
result of which the Participant would pay the exercise price for the portion of
this option being exercised by cancelling a portion of this option for such
number of shares as is equal to the exercise price divided by the excess of the
Fair Market Value on the date of exercise over the option exercise price per
share;

 

(5)                                 to the extent permitted by applicable law
and approved by the Board, in its sole discretion, payment of such other lawful
consideration as the Board may determine; or

 

(6)                                 by any combination of the above permitted
forms of payment.

 

Fair Market Value of a share of Common Stock for purposes of this Agreement will
be the closing sale price (for the primary trading session) on the date of grant
(or other date for which a determination is being made). For any date that is
not a trading day, the Fair Market Value of a share of Common Stock for such
date will be determined by using the closing sale price for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” because of exchange or market procedures or can, in its
sole discretion, use weighted

 

2

--------------------------------------------------------------------------------


 

averages either on a daily basis or such longer period as complies with
Section 409A of Code. The Board has sole discretion to determine the Fair Market
Value for purposes of this Agreement, and the Board’s determination is
conclusive and binding.

 

(c)          Continuous Relationship with the Company Required.  Except as
otherwise provided in this paragraph 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants from the Company (an “Eligible Participant”).

 

(d)         Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (e) and (f) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

 

(e)          Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (f) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

 

(f)           Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined in the Employment Agreement), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment or other relationship.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment or other relationship by the Company for Cause, and the
effective date of such employment or other termination is subsequent to the date
of the delivery of such notice, the right to exercise this option shall be
suspended from the time of the delivery of such notice until the earlier of
(i) such time as it is determined or otherwise agreed that the Participant’s
employment or other relationship shall not be terminated for Cause as provided
in such notice or (ii) the effective date of such termination of employment or
other relationship (in which case the right to exercise this option shall,
pursuant to the preceding sentence, terminate immediately upon the delivery of
the notice of such termination of employment or other relationship for Cause).
The Participant’s employment shall be considered to have been terminated for
Cause if the Company determines, within 30 days after the Participant’s
resignation, that termination for Cause was warranted.

 

3

--------------------------------------------------------------------------------


 

(g)          Conditions on Delivery of Stock.  The Company will not be obligated
to deliver any shares of Common Stock pursuant to this option until (i) all
conditions of this option have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

 

4.                                      Withholding.  The Participant must
satisfy all applicable federal, state, and local or other income and employment
tax withholding obligations before the Company will deliver stock certificates
or otherwise recognize ownership of Common Stock under this option. The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages. If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations. Payment of withholding obligations is due before
the Company will issue any shares on exercise of this option or at the same time
as payment of the exercise price unless the Company determines otherwise. If
approved by the Board in its sole discretion, the Participant may satisfy such
tax obligations in whole or in part by delivery (either by actual delivery or
attestation) of shares of Common Stock, including shares retained from this
option creating the tax obligation, valued at their Fair Market Value; provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
used to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

 

5.                                      Transfer Restrictions.

 

This option may not be sold, assigned, transferred , pledged, hypothecated or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order and, during the life of the Participant,
shall be exercisable only by the Participant.

 

6.                                      Adjustments for Changes in Common Stock
and Certain Other Events.

 

(a)         Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, the number and class of securities and exercise price
per share of this option, shall be equitably adjusted by the Company (or
substituted options may be made, if applicable) in the manner determined by the
Board. Without limiting the generality of the foregoing, in the event the
Company effects a split of the Common Stock by means of a stock dividend and the
exercise price of and the number of shares subject to this option are adjusted
as of the date of the distribution of the dividend (rather than as of the record
date for such dividend), then the Participant, if he or she exercises this
option between the record

 

4

--------------------------------------------------------------------------------


 

date and the distribution date for such stock dividend, shall be entitled to
receive, on the distribution date, the stock dividend with respect to the shares
of Common Stock acquired upon such exercise, notwithstanding the fact that such
Shares were not outstanding as of the close of business on the record date for
such stock dividend.

 

(b)         Reorganization Events.

 

(1)                                 Definition. A “Reorganization Event” shall
mean: (a) any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (b) any transfer or disposition of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange or
other transaction or (c) any liquidation or dissolution of the Company.

 

(2)                                 Consequences of a Reorganization Event.

 

(i)             In connection with a Reorganization Event, the Board may take
any one or more of the following actions as to all or any (or any portion of)
this option on such terms as the Board determines: (A) provide that this option
shall be assumed, or substantially equivalent options shall be substituted, by
the acquiring or succeeding corporation (or an affiliate thereof), (B) upon
written notice to the Participant, provide that all of the Participant’s
unexercised options will terminate immediately prior to the consummation of such
Reorganization Event unless exercised by the Participant (to the extent then
exercisable) within a specified period following the date of such notice,
(C) provide that outstanding options shall become exercisable, in whole or in
part prior to or upon such Reorganization Event, (D) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to the Participant with respect to each option held by the Participant
equal to (1) the number of shares of Common Stock subject to the vested portion
of this option (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (2) the
excess, if any, of (I) the Acquisition Price over (II) the exercise, measurement
or purchase price of this option and any applicable tax withholdings, in
exchange for the termination of this option, (E) provided that, in connection
with a liquidation or dissolution of the Company, this option shall convert into
the right to receive liquidation proceeds (if applicable, net of the exercise,
measurement or purchase price thereof and any applicable tax withholdings) and
(F) any combination of the foregoing. In taking any of the actions permitted
under this paragraph 6(b)(2), the Board shall not be obligated to treat all
options held by the Participant or all options of the same type, identically.

 

(ii)  For purposes of paragraph 6(b)(2)(i)(A), this option shall be considered
assumed if, following consummation of the Reorganization Event, this option
confers the right to purchase or receive pursuant to the terms of this option,
for each share of Common Stock subject to this option immediately prior to the
consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the Reorganization Event
by holders of Common Stock for each share of Common Stock held immediately prior
to the consummation of the Reorganization Event (and if holders were offered

 

5

--------------------------------------------------------------------------------


 

a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise or
settlement of this option to consist solely of such number of shares of common
stock of the acquiring or succeeding corporation (or an affiliate thereof) that
the Board determined to be equivalent in value (as of the date of such
determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

 

7.                                      Amendment of Option.

 

(a)         Except as set forth in paragraph 7(b) below, the Board may amend,
modify or terminate this option, including but not limited to, substituting
therefor another option or other stock-based award of the same or a different
type and changing the date of exercise. The Participant’s consent to such action
shall be required unless (i) the Board determines that the action, taking into
account any related action does not materially and adversely affect the
Participant’s rights under this option or (ii) the change is permitted under
paragraph 6, above.

 

(b)         The Board may not, without stockholder approval, (1) amend this
option to provide an exercise price per share that is lower than the
then-current exercise price per share of this option, (2)  cancel this option
and grant in substitution therefor new options or other stock-based awards
covering the same or a different number of shares of Common Stock and having an
exercise price per share lower than the then-current exercise price per share of
the cancelled option,(3) cancel in exchange for a cash payment any portion of
this option if the exercise price per share is above the then-current Fair
Market Value, or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the NASDAQ Stock Market

 

8.                                      Miscellaneous.

 

(a)         No Right To Employment or Other Status. The grant of this option
shall not be construed as giving the Participant the right to continued
employment or any other relationship with the Company. The Company expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim except as
expressly provided in this option.

 

(b)         No Rights As Stockholder. Subject to the provisions of this option,
the Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be distributed with respect to this option until
becoming the record holder of such Shares.

 

(c)          Governing Law. The provisions of this option shall be governed by
and interpreted in accordance with the laws of the State of Delaware, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than the State of Delaware.

 

[Remainder of Page Intentionally Left Blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

 

OVASCIENCE, INC.

 

 

 

 

 

By:

/s/ Thomas Malley

 

 

 

 

Name:

Thomas Malley

 

 

Title:

Chair, Compensation Committee

 

SIGNATURE PAGE TO NONSTATUTORY STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

 

PARTICIPANT:

 

 

 

 

 

/s/ David Harding

 

David Harding

 

 

 

 

 

Address:

51 Summer Street

 

 

Weston, MA 02493

 

SIGNATURE PAGE TO NONSTATUTORY STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE OF STOCK OPTION EXERCISE

 

 

Date:

 

(1)

 

OvaScience, Inc.

215 First Street, Suite 240

Cambridge, Massachusetts 02142

Attention:  Chief Financial Officer

 

Dear Sir or Madam:

 

I am the holder of a Nonstatutory Stock Option granted to me by OvaScience, Inc.
(the “Company”) on December 9, 2014 for the purchase of 343,000 shares of Common
Stock of the Company at a purchase price of $[              ] per share.

 

I hereby exercise my option to purchase                   (2) shares of Common
Stock (the “Shares”), for which I have enclosed                     (3) in the
amount of                 (4).  Please register my stock certificate as follows:

 

Name(s):

 

(5)

 

 

 

Address:

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

(Signature)

 

 

 

David Harding

 

 

--------------------------------------------------------------------------------

(1)                                 Enter the date of exercise.

(2)                                 Enter the number of shares of Common Stock
to be purchased upon exercise of all or part of the option.

(3)                                 Enter “cash”, “personal check” or if
permitted by the Board, “stock certificates No. XXXX and XXXX”.

(4)                                 Enter the dollar amount (price per share of
Common Stock times the number of shares of Common Stock to be purchased), or the
number of shares tendered.  Fair Market Value of shares tendered, together with
cash or check, must cover the purchase price of the shares issued upon exercise.

(5)                                 Enter name(s) to appear on stock
certificate: (a) Your name only; (b) Your name and other name (i.e., John Doe
and Jane Doe, Joint Tenants With Right of Survivorship); or (c) a Child’s name,
with you as custodian (i.e., Jane Doe, Custodian for Tommy Doe).  Note:  There
may be income and/or gift tax consequences of registering shares in a Child’s
name.

 

--------------------------------------------------------------------------------
